DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claims 24, 66-70, 73-74, 82-84, 86-87 and 136 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of applicant’s cancelation of the rejected claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 138-141 and 143-147 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a vaccine comprising (a) an mRNA comprising an open reading frame encoding a hMPV F protein; (b) an mRNA comprising an open reading frame encoding a RSV F protein; and (c) a lipid nanoparticle comprising 20-60 mol% cationic lipid, 5-25 mol% neutral lipid, 25-55 mol% sterol, and 0.5-15 mol% polyethylene glycol (PEG)-modified lipid1 where the mRNA is encapsulated within the lipid nanoparticles, does not reasonably provide enablement for a vaccine where the lipid nanoparticle can be made from any combination of lipid or lipid-like components in any amount, and does not reasonably provide enablement for a vaccine where the mRNA is not encapsulated within the lipid nanoparticles.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the claimed vaccine commensurate in scope with the claims.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth.  Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986).  The courts concluded that several factual inquiries should be considered when making such assessments including the nature of the invention, the state of the prior art, the breadth of the claims, the amount of guidance in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, and the quantity of experimentation necessary. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention.  The instant invention is drawn to an mRNA vaccine comprising (a) an mRNA comprising an open reading frame encoding a hMPV F protein; (b) an mRNA comprising an open reading frame encoding a RSV F protein; and (c) a lipid nanoparticle.  The term “vaccine,” by definition, implies a preparation intended for active immunological prophylaxis.  Prophylaxis is defined as the prevention of disease or of a process that can lead to disease.
State of the prior art. The prior art has established the immunogenicity of the hMPV F protein and the RSV F protein.  For example, Mok et al. (Journal of Virology, 2008, 82(22):11410-11418) teaches that virus replicon particles (VRPs) encoding hMPV F protein, when administered intranasally, induced F-specific virus-neutralizing antibodies in serum and immunoglobulin A (IgA) antibodies in secretions at the respiratory mucosa.  Further, Blais et al. (WO 2010/149743) teaches an immunogenic composition comprising at least two paramyxovirus F protein antigens selected from human metapnuemovirus (hMPV), parainfluenza virus (PIV) and respiratory syncytial virus (RSV). 
Working examples.  There are no examples showing the immunogenicity of an mRNA polynucleotide where the lipid nanoparticle comprises any type of lipid or lipid-like component in any amount.  Further, there are no examples showing the immunogenicity of an mRNA polynucleotide where the mRNA is not encapsulated within the lipid nanoparticle.
The disclosure also fails to provide any guidance pertaining to the development of a persistent and protective hMPV-specific and RSV-specific immune response for the claimed vaccine when the lipid nanoparticle comprises any type of lipid or lipid-like component in any amount or when the mRNA is not encapsulated within the lipid nanoparticle.  
Accordingly, when all the aforementioned factors are considered in toto, it would require undue experimentation for one skilled in the art to practice the full scope of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 151 and 152 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 151 and 152 recite the term “composition” in reference to claim 150.  There is insufficient antecedent basis for this limitation in the claim. Accordingly, one of ordinary skill in the art cannot determine the metes and bounds of the claim.
	It is suggested that applicant amend claims 151 and 152 to recite “vaccine”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23 and 138 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 7-8, 16 and 28 of U.S. Patent No. 11103578 and further in view of Li et al. (Pharmaceutical Research, March 2007, 24(3): 438-449).
The instant claims are directed to an mRNA vaccine comprising (a) an mRNA comprising an open reading frame encoding a hMPV F protein; (b) an mRNA comprising an open reading frame encoding a RSV F protein; and (c) a lipid nanoparticle.
The patented claims are directed to a composition comprising: a human metapneumovirus ( hMPV) messenger ribonucleic acid (mRNA) comprising a 5' UTR that comprises the sequence of SEQ ID NO:12, an open reading frame that comprises the sequence of SEQ ID NO:4, and a 3' UTR that comprises the sequence of SEQ ID NO:13; and a human parainfluenza virus 3 (hPIV3) mRNA comprising a 5' UTR that comprises the sequence of SEQ ID NO:12, an open reading frame that comprises the sequence of SEQ ID NO:5, and a 3' UTR that comprises the sequence of SEQ ID NO:13, and further comprises mRNA encoding a respiratory syncytial virus (RSV) antigen.  
The patented claims are further directed to a composition comprising: 25 ug-200 ug human metapneumovirus ( hMPV) messenger ribonucleic acid (mRNA) comprising the sequence of SEQ ID NO:14; and 25 ug-200 ug of a human parainfluenza virus 3 (hPIV3) mRNA comprising the sequence of SEQ ID NO:15, and further comprises mRNA encoding a respiratory syncytial virus (RSV) antigen.
The patented specification defines a hMPV antigen as including the F protein and defines an RSV antigen as including the F protein.
The patented claims do not teach a lipid nanoparticle.  However, Li et al. teaches that lipid-based particles can encapsulate and protect nucleic acids from enzymatic degradation and aid in the delivery of the nucleic acids into cells by interacting with the negatively charged cell membrane (see the abstract and introduction on page 439). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass a composition comprising mRNA encoding a hMPV antigen and mRNA encoding an RSV antigen.  It is routine and a matter of convenience to include both coding regions in a single mRNA molecule as claimed.  Further, applicant has not demonstrated unexpected results when the two coding regions are in a single mRNA versus two separate mRNA molecules.

Allowable Subject Matter
Claims 148-150 are allowable.
Claim 142 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted in the reply dated August 10, 2022, applicant stated that claim 23 had been amended to recite that the nanoparticle comprised “20-60 mol% cationic lipid, 5-25 mol% neutral lipid, 25-55 mol% sterol, and 0.5-15 mol% polyethylene glycol (PEG)-modified lipid”.  No such amendment was made.